Citation Nr: 1538706	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-25 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel










INTRODUCTION

The Veteran served on active duty from September 1987 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

The current VA examination reports are not adequate for adjudicatory purposes, and the Veteran should be reexamined.

The August 2011 VA examination did not contain an opinion; that was obtained in February 2012.  Neither report appears to consider the Veteran's statements regarding his symptoms since service, or his sister's statement regarding her observations of his symptoms when he returned home after separation from service. 

In addition, the February 2012 examiner was asked whether his current disabilities are the "continuation" of his symptoms or complaints from service, which is not the correct standard.  The examiner should have also been asked whether the symptoms or complaints from service are related to his current complaints, that is, whether the diagnosis in service caused the current disabilities.  

It also appears that the examiner misread the Veteran's August 1990 separation medical reports.  He complained of back pain, and the examining physician noted a history of low back pain aggravated by lifting.  The VA examiner read it as "low back pain while lifting," which she interpreted as periodic rather than chronic.  Pain that was aggravated by lifting suggests more chronic symptomology than pain that only occurred while lifting.  On remand, this should be addressed.
Finally, the examiner appears to attribute the Veteran's disabilities to a work injury in June 2011.  However, the evidence shows that he complained of both neck and low back pain prior to that injury.     

For these reasons, the Veteran's claims are remanded to provide him with another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his neck and low back, and make arrangements to obtain all records not already associated with the claims file.  

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether any of his spinal diagnoses are as likely as not (50 percent or greater probability) related to service.  The examiner is asked to review available records and to conduct a complete examination.

Although required to review the record in full, the Board notes the Veteran served on active duty from September 1987 to August 1990.  He complained of upper back pain and was diagnosed with muscle strain in July 1990.  At his separation examination in August 1990, he noted a history of low back pain, which the doctor clarified was a history of pain that was aggravated by lifting.  He did not complain of back problems during periodic examinations for the Reserves in 1995 and 2000, but began seeing a chiropractor for back and neck pain in the 2000's.  He attributed his pain to military injuries.  In June 2011, he had an on-the job injury, also from lifting.  The August 2011 examiner diagnosed cervical degenerative disc disease with strain and thoracolumbar strain, as supported by a history of waxing and waning pain and tenderness to palpation with reduced range of motion.  He was also diagnosed with degenerative arthritis in the cervical spine.  The February 2012 VA examination opinion opined that his complaints in service were self-limiting, and there was no record of continued pain or continued care following separation, without considering his statements alleging continued symptomatology.  

To reiterate, the examiner is asked whether any current diagnosis is related to the complaints in service.  An absence of treatment is not dispositive of the issue.  All opinions are to be supported with explanatory rationale citing to evidence in the file and medically accepted knowledge.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




